869 F.2d 1489
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Theodore G. COOK, also known as T.G. "Ted" Cook, doingbusiness as Mid-South Sonitrol, Plaintiff-Appellant,v.William F. TRIMBLE;  William F. Trimble, doing business asTrimble Distributing Company;  Harry Flemming;  SonitrolCorporation, a corporation;  D.J. Allisandratos;  James W.McDonell;  Glenn G. Reid;  J. Keith McCormic;  Aaron B.Parker;  Mark Varder Brueggee, Jr., Esq.;  J. Alan Hanover,Esq.;  James R. Newsom, III, Esq., Defendants-Appellees.
Nos. 88-5883, 88-6039.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior Circuit Judge.*

ORDER

1
In these consolidated appeals, plaintiff, Theodore G. Cook, seeks review of an order of the district court which dismissed his complaint.  He now moves for an injunction pending the disposition of the appeals.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
On May 25, 1988, plaintiff filed a complaint in the District Court for the Western District of Tennessee.  In addition to stating a number of claims based exclusively upon state law, he also alleged that defendants, by means of an improper legal proceeding in the courts of Tennessee, had conspired to interfere with his civil rights in violation of 42 U.S.C. Secs. 1983, 1985(3), and 1988.  The district court, however, concluded that each of his claims under those statutes was frivolous and therefore subject to dismissal pursuant to 28 U.S.C. Sec. 1915(d).  On the basis of that determination, the district court also declined to exercise jurisdiction over plaintiff's pendent state claims.  Upon the entry of a final order to that effect, plaintiff filed these appeals which have now been consolidated for purposes of briefing and disposition.


3
After careful consideration of the record, this court concludes that the district court did not err in dismissing plaintiff's complaint.  Accordingly, the motion for an injunction is denied and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation